                   Case 1:15-cv-02739-LAP Document 211
                                                   209 Filed 11/19/20
                                                             11/18/20 Page 1 of 1




                                     JOSEPH HAGE AARONSON LLC
                                          485 LEXINGTON AVENUE
                                        NEW YORK, NEW YORK 10017
                                              (212) 407-1200
                                              WWW.JHA.COM
                                                                          The sealing request is
    GREGORY P. JOSEPH                                                     granted. SO ORDERED.
DIRECT DIAL: (212) 407-1210
DIRECT FAX: (212) 407-1280                                                                    11/19/2020
EMAIL: gjoseph@jhany.com
                                              November 18, 2020
       Via ECF
       The Honorable Loretta A. Preska
       United States District Judge
       500 Pearl Street
       New York, New York 10007
       Re:    Petersen v. Argentine Republic and YPF, No. 15 Civ. 2739 (LAP) (“Petersen”); Eton
              Park v. Argentine Republic and YPF, No. 16 Civ. 8569 (LAP) (“Eton Park”)


       Dear Judge Preska:

                Pursuant to Local Rule 5.2, Rule 2(H) of the Individual Practices of this Court, and
       Paragraph 13 of the stipulation and order governing the production and exchange of confidential
       materials in these actions (the “Protective Order,” Petersen ECF No.177; Eton Park ECF No.
       124), non-party Burford Capital LLC (“Burford”) respectfully moves for an order granting leave
       to file under seal (i) Burford’s enclosed November 18, 2020 letter responding to Defendants’
       November 13, 2020 letter, and (ii) Exhibit A thereto (the “Exhibit”). The Exhibit consists of
       excerpts of the transcript of the October 29, 2020 deposition of Christopher Bogart that Plaintiffs
       have provisionally designated as confidential under the Protective Order. Burford seeks leave to
       file this transcript under seal and to redact the portions of its publicly accessible letter that
       reference this transcript.

                                                            Respectfully submitted,

                                                            /s/ Gregory P. Joseph

                                                            Gregory P. Joseph


       cc:       Counsel of Record
